DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘490 patent are effectively covering the same claimed subject matter with only minor differences in grammar, choices of synonyms or obvious design choice modifications.
Regarding claim 21, the limitations of this claim are read on by claims 1, 4 and 5 of the ‘490 patent.
Regarding claims 22-28, the limitations of these claims are read on by claims 1-10 of the ‘490 patent.
Regarding claim 29, the limitations of this claim are read on by claims 1, 4 and 5 of the ‘490 patent.
Regarding claims 30-36, the limitations of these claims are read on by claims 1-10 of the ‘490 patent.
Regarding claim 37, the limitations of this claim are read on by claim 1 of the ‘490 patent.
Regarding claim 38-40, the limitations of these claims are read on by claims 1-10 of the ‘490 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 29 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becerra et al. (WO 2016/044216 A1) hereinafter referred to as Becerra.
Regarding claim 21, Becerra discloses a surgical instrument (figs. 60-65), comprising: 
a staple cartridge (5), comprising: 
a cartridge body (5); 
a staple (6) supported in the cartridge body; 
a staple driver (17, 18, 19), wherein movement of the staple driver from a first position to a second position deploys the staple (paragraph 151); and 
a retaining member (8213, 871) configured to rest against the staple driver while the staple driver is in the first position (paragraphs 210-211); and 
a cartridge channel (12) configured to removably retain the staple cartridge, wherein a first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the first position, and wherein a second load less than the first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the second position (paragraphs 210-211 – cartridge lift reduces the amount of force need to release the cartridge by raising it to a greater height and thus reducing the amount of force needed to overcome the friction to pull the cartridge the rest of the way out of the channel).

Regarding claim 29, Becerra (figs. 60-65) discloses a staple cartridge (5) configured to be removably retained in a cartridge channel (12), wherein the staple cartridge comprises: 
a cartridge body (5); 
a staple (6) supported in the cartridge body; 
17, 18, 19), wherein movement of the staple driver from a first position to a second position deploys the staple (paragraph 151); and 
a retaining member (8213, 871) configured to rest against the staple driver while the staple driver is in the first position, wherein a first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the first position, and wherein a second load less than the first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the second position (paragraphs 210-211 – cartridge lift reduces the amount of force need to release the cartridge by raising it to a greater height and thus reducing the amount of force needed to overcome the friction to pull the cartridge the rest of the way out of the channel).

Regarding claim 37, Becerra (figs. 60-65) discloses a staple cartridge (5) configured to be removably retained in a cartridge channel (12), wherein the staple cartridge comprises: 
a cartridge body (5); 
a staple (6) supported in the cartridge body; 
a staple driver (17, 18, 19), wherein movement of the staple driver from a first position to a second position deploys the staple, wherein a first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the first position, and wherein a second load less than the first load is required to remove the staple cartridge from the cartridge channel while the staple driver is in the second position (paragraphs 210-211 – cartridge lift reduces the amount of force need to release the cartridge by raising it to a greater height and thus reducing the amount of .

Allowable Subject Matter
Claims 22-28, 30-36 and 38-40 would be allowable if they were to overcome the Double Patenting rejection with an appropriate terminal disclaimer and were incorporated into their respective parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally pertains to coupling mechanisms for surgical stapler cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731